  Case 1:21-cv-00691-MN Document 20 Filed 07/23/21 Page 1 of 2 PageID #: 469




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                  )
 JAZZ PHARMACEUTICALS, INC.,                      )
                                                  )
                  Plaintiff,                      )
                                                  )   C.A. No. 21-691-MN
                                                  )
          v.                                      )
                                                  )
 AVADEL PHARMACEUTICALS PLC,                      )
 AVADEL US HOLDINGS, INC., AVADEL                 )
 SPECIALTY PHARMACEUTICALS, LLC,                  )
 AVADEL LEGACY PHARMACEUTICALS,                   )
                                                  )
 LLC, AVADEL MANAGEMENT                           )
 CORPORATION AND AVADEL CNS                       )
 PHARMACEUTICALS, LLC,                            )
                                                  )
                  Defendants.                     )
                                                  )


      DEFENDANTS’ MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

        Defendants Avadel Pharmaceuticals plc, Avadel US Holdings, Inc., Avadel Specialty

Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel Management Corporation,

and Avadel CNS Pharmaceuticals, LLC (collectively “Avadel” or “Defendants”), by and through

their undersigned counsel, respectfully move for judgment on the pleadings pursuant to Fed. R.

Civ. P. 12(c) on Defendants’ counterclaim seeking de-listing of U.S. Patent No. 8,731,963 from

the Orange Book (see D.I. 11, Count III). The grounds for this motion are set forth in the

accompanying opening brief filed contemporaneously herewith.




ME1 36678322v.1
  Case 1:21-cv-00691-MN Document 20 Filed 07/23/21 Page 2 of 2 PageID #: 470




 Dated: July 23, 2021                       MCCARTER & ENGLISH, LLP

 Of Counsel:                                /s/ Daniel M. Silver
                                            Daniel M. Silver (#4758)
 Kenneth G. Schuler                         Alexandra M. Joyce (#6423)
 Marc N. Zubick                             Renaissance Centre
 Alex Grabowski                             405 N. King Street, 8th Floor
 Sarah W. Wang                              Wilmington, Delaware 19801
 LATHAM & WATKINS LLP                       (302) 984-6300
 330 North Wabash Avenue, Suite 2800        dsilver@mccarter.com
 Chicago, IL 60611                          ajoyce@mccarter.com
 (312) 876-7700
 kenneth.schuler@lw.com                     Counsel for Defendants
 marc.zubick@lw.com
 alex.grabowski@lw.com
 sarah.wang@lw.com

 Herman Yue
 Bornali Rashmi Borah
 LATHAM & WATKINS LLP
 1271 Avenue of the Americas
 New York, NY 10020
 (212) 906-1200
 Herman.Yue@lw.com
 Rashmi.Borah@lw.com




                                       2
ME1 36678322v.1
